Order filed April 11, 2013




                                          In The

                       Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-12-00927-CV
                                       ____________

                       KIMBERLY WOODFORK, Appellant

                                             V.

                           BANK OF AMERICA, Appellee


                 On Appeal from County Civil Court at Law No. 4
                              Harris County, Texas
                        Trial Court Cause No. 1018590

                                         ORDER

       On April 1, 2013, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. The brief fails generally to comply with the
rules. See Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k).

       Accordingly, we order appellant's brief filed April 1, 2013, stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure on or before April 22, 2013, of the date of this order. See Tex. R. App.
P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k).

       If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                        PER CURIAM

Panel consists of Justices Boyce, Jamison and Busby.